          Case 2:19-cr-00029-wks Document 24 Filed 06/12/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT

UNITED STATES OF AMERICA,                     )
                                              )
               v.                             )       Case No. 2:19-cr-00029-01
                                              )
EVERETT A. SIMPSON,                           )
     Defendant.                               )

                                             ORDER

       On May 23, 2019, Defendant Everett A. Simpson moved to continue the date for filing

pretrial motions. The deadline for filing pretrial motions is May 23, 2019. The defendant moves

to extend the filing date by 60 days. The defendant has not requested a continuance previously.

The government does not oppose this request.

       The defense requests this extension because counsel has received over one thousand

pages of discovery so far, and will need additional time to review these materials with Mr.

Simpson. The government, moreover, has informed counsel that it expects to deliver more

discovery shortly, and this additional discovery is also expected to be voluminous. Counsel will

need the requested 60 days in order to review all of the materials and prepare pretrial motions.

       The Court, having considered this application, finds that the failure to grant this

continuance would unreasonably deny the defendant the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

The Court further finds that the ends of justice served by taking this action outweigh the best

interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Finally,

the Court finds that the additional time granted will be, and is, excluded from computation under

the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A). The time to be excluded as directed above

shall commence on May 23, 2019, and shall continue through July 22, 2019

                                                  1
          Case 2:19-cr-00029-wks Document 24 Filed 06/12/19 Page 2 of 2



Dated at Burlington, Vermont this 12th day of June, 2019.


                                           /s/ William K. Sessions III
                                           Honorable William K. Sessions III
                                           United States District Court Judge




                                               2
